Citation Nr: 0722212	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-38 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased evaluation for the residuals 
of a comminuted fracture of the right wrist with fasciotomy 
and degenerative joint disease, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased evaluation for partial ulnar 
nerve palsy, right hand, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an initial compensable evaluation for 
residual scarring of the right arm.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to April 
1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 2004 and 
August 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, in which 30 percent 
evaluations were granted, each, for right wrist and right 
ulnar nerve disabilities; service connection was granted for 
scarring of the right arm, evaluated as noncompensable; 
service connection for PTSD was denied; and entitlement to 
TDIU was denied.

The issue of entitlement to service connection for PTSD has 
been recharacterized as a claim for service connection for an 
acquired psychiatric disorder.  While the medical evidence 
shows that a diagnosis of PTSD was considered for the 
veteran's disorder as early as 1994, subsequent medical 
evidence reveals the veteran was diagnosed with 
schizoaffective disorder and, ultimately, it was determined 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  It is clear that the veteran seeks service connection 
for a psychiatric disorder.  Hence, the issue has been re-
characterized as reflected on the front page of this 
decision.

In the April 2005 VA examination report, the examiner noted 
that the veteran complained of subjective decreased sensory 
deficit on the dorsal aspect of the hand and some decreased 
sensation on the tips of the middle, ring, and little fingers 
that are characteristic signs for median nerve palsy disease.  
Clinical findings in September 2000 and January 2004 show 
findings of injury to the median nerve and median motor 
delay, respectively.  The veteran is service connected only 
for ulnar nerve impairment in the right hand.  Accordingly, a 
claim for service connection for median nerve impairment is 
referred to the agency of original jurisdiction for 
adjudication.

The issue of entitlement to TDIU addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran is 
diagnosed with schizoaffective disorder which had its onset 
during the veteran's active service.

2.  The veteran's major hand is his right hand.

3.  The service-connected residuals of comminuted fracture, 
right wrist, with fasciotomy and degenerative joint disease 
are manifested by objective observations of pain, pain on 
motion, and limited motion absent ankylosis; and clinical 
evidence of a healed fracture of the 4th metacarpal 
transfixed by internal fixation plate and multiple screws, 
now broken and displaced, with stable post-traumatic 
deformity of the 5th metacarpal and old fracture deformity of 
the right distal radius and ulna with several small 
corticated osseous fragments.  

4.  The service connected partial ulnar nerve palsy, right 
hand, is manifested by severe incomplete paralysis.

5.  The service-connected residual scarring of the right arm 
is manifested by objective observations of numbness.

CONCLUSIONS OF LAW

1.  The criteria for service connection for schizoaffective 
disorder  have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  The criteria for an evaluation of 40 percent, and no 
greater for the residuals of comminuted fracture, right 
wrist, with fasciotomy and degenerative joint disease have 
been met.  §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 
4.71a, Diagnostic Code 5010-5214 (2006).

3.  The criteria for an evaluation greater than 40 percent, 
and no greater, for partial ulnar nerve palsy, right hand, 
have been met.  §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.69, 
4.124a, Diagnostic Code 8516 (2006).

4.  The criteria for an evaluation of 10 percent, and no 
greater, for residual scarring of the right arm have been 
met.  §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.69, 4.118, Diagnostic 
Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychoses to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006). A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence. See also, 38 C.F.R. § 3.102. 
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran's report of medical history and examination at 
entrance to active service in February 1988 shows no 
complaints or findings of any psychiatric abnormality, 
defect, or diagnosis.  In May 1990, the veteran underwent a 
medical evaluation board (MEB), following surgical treatment 
for his right wrist, which he fractured in a fall.  His 
report of medical history reveals complaints of nervousness 
since 1988, associated with being confronted.  But the report 
of medical examination shows no findings of any psychiatric 
abnormality, defect, or diagnosis.  He was found fit for 
continued duty.  Thereafter, in 1992, service medical records 
show that the veteran was treated following incidents 
involving misuse of alcohol.  He was admitted in February 
1993 for alcohol abuse treatment.  Hospital records reflect 
slowed psychomotor findings and a depressed affect, but an 
otherwise normal examination.  It was felt these findings 
were attributable to the veteran's nature rather than his 
illness.  He was diagnosed with alcohol and nicotine 
dependence, marital and occupational problems in AXIS I, and 
some antisocial traits but no diagnosis in AXIS II.  The 
veteran was discharged shortly thereafter and no discharge 
examination is of record.

Post-service VA treatment records show that PTSD was 
considered as a diagnosis for the veteran's psychiatric 
symptoms as early as January 1994, which is within a year 
following his discharge from active service.  At this time, 
he was observed to exhibit an euthymic mood with constricted 
affect.  However, he attributed most of his problems to 
residuals of his right wrist fracture and associated 
neurological impairment.  The examiner's assessment was rule-
out PTSD and the veteran was discharged to the PTSD program.  

Private medical records dated in 2003 show complaints of and 
treatment for work-related stress.  In January 2005, the 
Social Security Administration (SSA) found the veteran 
disabled due to PTSD and major depressive disorder, among 
other disabilities.  Statements provided by the veteran's 
private treating physician in 2005, 2006 and 2007 reflect 
that the veteran presented with a longstanding history of 
dysphoria, fear, persecutory delusions, and despondence.  The 
physician diagnosed schizoaffective disorder and PTSD.  

In January 2007, the veteran underwent VA examination to 
determine the precise nature and etiology of his psychiatric 
condition.  The examiner diagnosed schizoaffective disorder, 
depression subtype in AXIS I with no diagnosis in AXIS II.  
The examiner explained that the veteran's did not meet the 
criteria for PTSD as defined by the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) 
(Washington, DC, American Psychiatric Association, 1994).  
However, the veteran did meet the diagnostic criteria for 
schizoaffective disorder.

As to the etiology of the veteran's currently diagnosed 
psychiatric condition, the examiner opined that the veteran's 
symptoms had their onset in 1993, when the veteran was still 
on active duty.  Many components affected his symptoms in 
1993, the examiner observed, including the veteran's 
separation from his wife, interactions within his chain of 
command, excessive alcohol use, and persistent pain from the 
fall sustained in 1990.  Symptoms of the psychiatric disorder 
continued after the veteran stopped drinking.  Noting that 
the veteran's alcohol abuse was in full remission in 2007, 
the examiner observed that the veteran continued to exhibit 
persistent symptoms of schizoaffective disorder.  

In arriving at these opinions, the examiner stated he 
reviewed the veteran's entire claims file, to include the 
veteran's service medical records and post-service VA and 
private medical records.  As the examiner's opinion is based 
on examination and interview of the veteran informed by 
review of the entire record, the examiner's opinion is highly 
probative.  Grover v. West, 12 Vet. App. 109, 112 (1999).  

The medical evidence presents no opinions or findings against 
a finding that the veteran's manifested schizoaffective 
disorder, depressive type, had its onset during active 
service.

Accordingly, service connection for schizoaffective disorder 
is warranted.  

Increased and Higher Initial Evaluations

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2003 and January 2004.  However, 
the notice was not adequate.  Subsequent additional notice, 
including that concerning the laws regarding degrees of 
disability or effective dates was provided in April 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained VA treatment records, assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he initially requested 
but, in April 2007, withdrew.

In February 2005, the veteran submitted documents from SSA 
indicating that he had been awarded disability benefits based 
on his right wrist and right ulnar nerve disability, in 
addition to other service-connected and nonservice connected 
conditions.  These records have not been obtained.  However, 
as will be explained below, the Board is granting the maximum 
disability evaluations for each of these disabilities that 
can be granted absent findings of unfavorable ankylosis in 
the right wrist, complete paralysis of the ulnar nerve, or of 
scars that measure greater than 12 square inches.  That these 
criteria are not met is demonstrated in July and August 2006 
VA examinations, which are more recent than the records used 
in the SSA's decision, which was completed in January 2005.  
Claims for service connection for neurological damage to 
nerves other than the ulnar nerve, reflected in the medical 
evidence, are referred for separate development and 
adjudication in the Introduction, above.  All other known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2002). Separate diagnostic 
codes identify the various disabilities. Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2 (2006).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor, 38 C.F.R. § 
4.3 (2006). If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2006).

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Right Wrist and Right Ulnar Nerve Disabilities

The veteran was service-connected for the residuals of 
comminuted fracture, right wrist, with fasciotomy, and 
degenerative joint disease and partial ulnar nerve palsy of 
the right hand in a July 1993 rating decision.  The 
disabilities were evaluated as 10 percent disabling, each, 
effective in April 1993.  The veteran appealed the 
evaluations assigned.

In January 1997, the Board remanded the claims for further 
development, to include comprehensive orthopedic and 
neurological examination.  In an October 1997 rating 
decision, the RO assigned a 20 percent evaluation for the 
right wrist disability, and confirmed and continued the 10 
percent evaluation assigned the right ulnar nerve disability.  
In November 1997, the veteran withdrew his appeal as to these 
issues.  

In April 2004, the RO assigned a 30 percent evaluation to the 
right wrist disability, and a 30 percent evaluation to the 
right ulnar nerve disability.  

Right Wrist

The 30 percent evaluation assigned the veteran's right wrist 
disability was assigned under Diagnostic Code 5010-5214 for 
traumatic arthritis based on limitation of right wrist 
motion.  See 38 C.F.R. § 4.27.  A 30 percent evaluation 
contemplates favorable ankylosis of the major wrist with 
dorsiflexion limited between 20 and 30 degrees.  A higher, 40 
percent, evaluation is provided for ankylosis in any other 
position than favorable.  A 50 percent evaluation is provided 
for unfavorable ankylosis in any degree of palmer flexion or 
with ulnar or radial deviation.

The veteran underwent VA examinations in January 2004, April 
2005, and July 2006.  There is also an August 2006 addendum 
following review of the veteran's claims file.  These 
examinations show that the veteran's right hand is his major 
hand.

In January 2004, right wrist range of motion was measured at 
30 degrees extension with pain from 35 to 30 degrees, 20 
degrees palmer flexion with pain from 22 to 20 degrees, 15 
degrees ulnar deviation, and 10 degrees radial deviation.  
Acute flare-ups of pain was noted to reduce range of motion 
by 50 percent and, after repetition of motion times five, 
extension was decreased to 5 degrees, and palmer flexion to 2 
degrees.  Fatigability was additionally observed.  Exquisite 
pain was observed on palpation, and the examiner found slight 
edema in the wrist. 

X-rays revealed internal fixation plates and screws across 
the 4th metatarsal, unchanged in appearance, with mild 
degenerative changes and stable post-traumatic deformity of 
distal 5th metacarpal.  Computed tomography (CT) scan of the 
right hand revealed a healed fracture of 4th metacarpal 
transfixed by internal fixation plate and multiples screws.  
However, the plate was shown to be broken at its mid portion, 
and slightly displaced.  There was also an old fracture 
deformity of the right distal radius and ulna with several 
small corticated osseous fragments.  Structures of the carpal 
tunnel were noted to appear intact and absent acute 
abnormality.  

The April 2005 and July-August 2006 examinations and addendum 
were conducted by the same examiner.  Range of right wrist 
motion was measured at 60 degrees dorsiflexion, 60 degrees 
palmer flexion, and 20 degrees radial deviation.  Ulnar 
deviation was measured at 40 degrees in April 2005 and 50 
degrees in July-August 2006.  Pain was observed at these 
measurements and no additional limitation of motion was noted 
as due to pain or repetitive motion.  The examiner opined 
that the veteran would exhibit mild functional impairment on 
flare-ups and on repetitive use in April 2005 and, noted no 
functional impairment in the right hand in July-August 2006.  
However, neither of these examinations, nor the addendum, 
made objective observations of actual loss of motion on 
repetitive motion.  No pain on palpation was observed in 
April 2005, but pain on manipulation was observed in July-
August 2006, as well as mild bony protrusion over the 
metacarpal bone of the right hand.  The examiner found no 
muscle atrophy, wasting, cyanosis, clubbing, or swelling.  
Strength was found to measure 4 of 5 in the right and left 
hands, and 5 of 5 in the right fingers in April 2005, and 5 
of 5 in both the right hand and fingers in July-August 2006.

X-rays revealed an old healed fracture of the 4th metacarpal 
in good position, internal fixations plates noted to be 
grossly anatomically aligned with the old healed fracture of 
the 4th metacarpal, and mild degenerative changes.  

Private medical evaluations and treatment records document 
continued complaints of and treatment for the right arm and 
wrist, including inability to lift greater than 10 pounds in 
December 2006.

February 2005 records show the ulnar nerve did not sublux, 
clinical findings of a significant defect in the distal 
radius articular surface indicating a punched out lesion, and 
findings of atrophy, negative Tinel's sign, and negative 
flexion-pronation test.

Records from the U.S. Postal Service (USPS) and a decision 
from SSA show that the veteran was retired due to disability 
from USPS in February 2005 and found disabled by SSA in 
January 2005.  Available records show that the veteran's 
right arm disability was considered, with other service-
connected and non-service connected disabilities, to be a 
deciding factor in the findings of disability.

The medical evidence establishes that the veteran meets the 
criteria for a 40 percent evaluation.  The most recent, July-
August 2006, medical evidence reflects range of right wrist 
motion at its most limited at 60 degrees dorsiflexion, 60 
degrees palmer flexion, 40 degrees radial deviation and 20 
degrees radial deviation.  But the examiner did not record 
measurements conducted after repetitive motion and only 
estimated the degree of impairment that would occur during 
flare-ups or on repetitive use.  In contrast, in January 
2004, the examiner reported observed limited motion after 
repetitive use and on flare-ups.  Moreover, the balance of 
the medical record, including records from USPS and the SSA 
decision indicate that the veteran's right wrist disability 
is productive of impairment after repetitive use and on 
flare-ups that is greater than mild. 

Considering the evidence in the light most favorable to the 
veteran, the right wrist, at its most limited, measures 15 
degrees extension, 10 degrees palmer flexion, 7-1/2 degrees 
ulnar deviation, and 5 degrees radial deviation with further 
limitation after repetitive motion to 5 degrees extension and 
2 degrees palmer flexion.  This approximates unfavorable 
ankylosis in a position other than 20 degrees to 30 degrees 
dorsiflexion.

A higher, 50 percent, evaluation is not warranted because the 
medical evidence simply does not establish that the veteran's 
right wrist is ankylosed in any degree of palmer flexion, or 
with ulnar or radial deviation.  It is noted that the 2004 
report does show that the veteran has range of motion in 
palmer flexion limited to 2 degrees, and the 40 percent 
evaluation has been awarded in acknowledgment of the severe 
level of disability the veteran manifests, particularly after 
repetitive use and on flare-ups.  Notwithstanding, the 
balance of the medical record demonstrates that his right 
wrist is not ankylosed.  Rather, he has been shown to exhibit 
range of motion as great as 60 degrees plantar flexion.  

Hence, the medical evidence cannot establish that the 
veteran's right wrist disability is manifested by, or 
approximates, ankylosis in any degree of plantar flexion or 
with ulnar or radial deviation.

Right Ulnar Nerve

The 30 percent evaluation assigned the veteran's right ulnar 
nerve disability was assigned under Diagnostic Code 8516 for 
incomplete paralysis of the ulnar nerve.  A 30 percent 
evaluation contemplates incomplete paralysis in the ulnar 
nerve on the major hand that is moderate in severity.  A 
higher, 40 percent, evaluation is afforded for severe 
incomplete paralysis.  A higher, 60 percent, evaluation is 
afforded for complete paralysis marked by griffin claw 
deformity, due to flexor contraction of the ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of the ring and 
little finger, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.

The veteran underwent VA examinations in January 2004, April 
2005, and July 2006.  There is also an August 2006 addendum, 
conducted to allow for review of the veteran's claims file.  
These examinations show that the veteran's right hand is his 
major hand.

The January 2004 examination shows that the veteran was found 
to manifest significant hypoesthesia involving the ulnar 
aspect of the right hand, wrist, and forearm in January 2004.  
Deep tendon reflexes were depressed and clinical testing 
showed that grip strength was decreased by 25 percent.  The 
motor function of the right hand, wrist, and forearm, 
however, was found to be essentially unremarkable.  The 
examiner diagnosed chronic partial ulnar nerve palsy 
involving the right hand, right wrist, and right forearm and 
carpal tunnel syndrome inolving the right wrist.  

In January 2004, private nerve conduction studies (NCV) and 
electromyography (EMG) tests were conducted and found to show 
acute carpal tunnel syndrome and ulnar nerve lesion.  

In April 2005 and July-August 2006, the examiner noted no 
muscle atrophy, no muscle wasting, and well-developed muscles 
of the thenar and hypothenar area.  No objective findings of 
decreased sensation were made, although the examiner noted 
that the veteran reported subjective decreased sensory 
deficit in April 2005.  In July-August 2006, the veteran 
reported numbness, but associated with the scar and not on 
deep palpation or any aspect of the fingers of the right 
hand.  He was able to flex all the tips of the fingers to the 
palmer surface of the hand with no difficulty.  He was able 
to oppose all the tips of the fingers to the tip of the thumb 
without difficulty.  Finger strength was measured at 5- of 5.  
Hand strength was measured at 4- of 5 in both the left and 
the right hand in July 2005 and 5- of 5 in July-August 2006.  
Tinel's and Phalen's sign were found to be positive.  
Peripheral pulses were found to be good in April 2005.  No 
other deformities were observed, and no evidence of disuse 
was found.  In April 2005, the examiner diagnosed episodic 
partial nerve palsy of the right hand secondary to mild signs 
of carpal tunnel syndrome.  In July-August 2006, the examiner 
diagnosed partial ulnar palsy of the right hand, resolved.  

As above noted, private medical evaluations and treatment 
records document continued complaints of and treatment for 
the right arm and wrist, including inability to lift greater 
than 10 pounds in December 2006.  Records from USPS and SSA 
show the veteran was retired due to disability, and found 
unemployable, due to disabilities including his right wrist 
and arm disabilities.

In February 2005, these records show the ulnar nerve did not 
sublux.  Clinical findings further reveal significant defect 
in the distal radius articular surface indicating a punched 
out lesion, and findings of atrophy, negative Tinel's sign, 
and negative flexion-pronation test.

The medical evidence establishes that the veteran meets the 
criteria for a 40 percent evaluation under the criteria.  The 
most recent, July-August 2006, medical evidence shows a 
diagnosis of partial ulnar palsy of the right hand, resolved.  
However, private medical evidence does not bear out that the 
veteran's neurological disability is resolved.  Rather, the 
medical evidence, overall, establishes that the veteran 
continues to exhibit significant impairment in his right 
wrist and arm.  

A higher, 60 percent, evaluation is not warranted because the 
medical evidence simply does not establish that the veteran's 
right ulnar nerve is completely paralyzed.  While the medical 
evidence does show weakened wrist movement, particularly on 
repetitive motion, it does not demonstrate the presence of 
other symptoms, such as griffin claw deformity, very marked 
atrophy, loss of extension of the ring and little fingers, 
and inability to adduct the thumb.  

Scars

Service connection for scarring on the right arm, as the 
residual of the inservice right wrist surgeries, was granted 
in an April 2004 rating decision.  The disability was 
evaluated as noncompensable, and the veteran appealed the 
evaluation assigned.  

The noncompensable evaluation was granted under Diagnostic 
Code 7805 for scars evaluated based on limitation of function 
of the affected part.  A higher evaluation could be warranted 
under the diagnostic codes governing movement of the parts 
affected.  However, the veteran is already evaluated for his 
right wrist disability based on limitation of movement.  To 
evaluate the veteran's scars based on limitation of movement 
in the right wrist joint is thus impermissible.  See 
38 C.F.R. § 4.14.  No other limitation of motion in the right 
arm, elbow, or fingers has been demonstrated by the medical 
evidence.

Compensable evaluations are afforded under Diagnostic Code 
7801 for scars other than scars of the head, face, or neck 
that are deep or cause limited motion.  Under this diagnostic 
code, a 10 percent evaluation is warranted for an area or 
areas exceeding 6 square inches (39 square centimeters).  
Note (1) following directs that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note 
(2) defines a deep scar as one associated with underlying 
soft tissue damage.  A 20 percent evaluation is warranted for 
an area or areas exceeding 12 square inches (77 square 
centimeters).

Diagnostic Code 7802 and 7803 concerns superficial scars of 
other than the head, face, or neck.  Under Diagnostic Code 
7802, a 10 percent evaluation is afforded for scars that do 
not cause limitation of motion and measure an area or areas 
of 144 square centimeters (929 square centimeters) or 
greater.  Under Diagnostic Code 7803, a 10 percent evaluation 
is afforded for scars that are unstable.  10 percent is the 
highest evaluation afforded under these diagnostic codes.  
Note (1) under Diagnostic Code 7802 states that scars in 
widely separated areas will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) states a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (1) under Diagnostic Code 7803 states 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  

Diagnostic Code 7804 contemplates a superficial scar that is 
painful.  The 10 percent evaluation is the highest evaluation 
granted and Note (1) following indicates that a superficial 
scar is one not associated with underlying soft tissue 
damage.  

See 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 
(2006).

In the present case, the veteran exhibits three scars.  The 
first is on the medial aspect of the right forearm, is "S" 
shaped, and measures 10 inches at its longest measurement.  
The second is in the middle aspect of the right wrist and 
hand that measures two inches in length.  The third scar is 
on the dorsal aspect of the hand and measures two inches in 
length.  These scars will be evaluated together, in 
accordance with Note (1) following Diagnostic Code 7801.  VA 
examinations conducted in January 2004, April 2004, and July-
August 2006 reflect, in aggregate, findings of well-healed 
scars with some numbness associated with the scar on the 
forearm, but no gross deformity, elevation or depression, 
adherence, or indication of deep tissue involvement.  The 
examiner diagnosed, in July-August 2006 stable scarring of 
the right hand, residuals of fasciotomy with numbness around 
the scar.

The medical evidence establishes that the veteran meets the 
criteria for a 10 percent evaluation under the criteria for 
his scars, as he exhibits a scar that is numb.  

A higher, 20 percent, evaluation is not warranted because the 
medical evidence simply does not establish that the scars are 
deep or measure an area exceeding 12 square inches (77 square 
centimeters).  See also Note (1) following Diagnostic Code 
7801.

The assignment of staged ratings was considered.  However, in 
the present case, the assignment of a 10 percent evaluation 
for the residual scarring is appropriate from the date of the 
grant of service connection in September 2003.  Thus, the 
assignment of staged rating is not indicated.





Summary

The veteran's complaints of pain, pain on motion, and 
weakness and the examiner's observations of painful and 
limited motion were considered in the level of impairment and 
loss of function attributed to these disabilities.  See 
DeLuca, supra.  

The veteran is competent to report his symptoms and 
complaints.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, he is not competent to offer medical opinion as to 
extent of his disabilities as there is no evidence of record 
that he has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Consideration of the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is deferred, as the case is 
being remanded for consideration of entitlement to TDIU.


ORDER

Service connection for schizoaffective disorder is granted.

An evaluation of 40 percent, and no greater, is warranted for 
the residuals of comminuted fracture, right wrist, with 
fasciotomy and degenerative joint disease, subject to the 
laws and regulations governing the award of monetary 
benefits.

An evaluation of 40 percent, and no greater, is warranted for 
partial ulna nerve palsy, right hand, subject to the laws and 
regulations governing the award of monetary benefits.

And evaluation of 10 percent, and no greater, is warranted 
for residual scarring of the right arm, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

The veteran also seeks entitlement to TDIU.  By this 
decision, the Board has granted service connection for 
schizoaffective disorder, and has granted increased 
evaluations for the right wrist and right ulnar nerve 
disabilities, and an initial higher evaluation for residual 
scarring of the right arm.

The case must be returned to the agency of original 
jurisdiction for the assignment of an evaluation for the 
newly service-connected psychiatric disorder.  

Remand is thus required for the agency of original 
jurisdiction to reconsider the issue of TDIU in light of the 
Board's recent decision.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA decision that found the 
veteran to be disabled, and any and all 
supporting medical records. 

2.  After completion of #1, make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of his service-
connected disabilities.  All indicated 
tests and studies should be performed. 
The claims folder and a copy of this 
remand must be provided to the examiner 
in conjunction with the examination. 

The examiner should provide an opinion as 
to whether or not the veteran is 
unemployable.  If he is found to be 
unemployable, the examiner is asked to 
offer an opinion as to whether it as 
likely as not that the unemployability is 
due to service connected, rather than 
non-service connected disabilities.  

All opinions expressed must be supported 
by complete rationale.  

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for TDIU, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the veteran, furnish 
him with a Supplemental Statement of the 
Case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


